DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “areas of the input image which have probability of the image forgery” (claim 9, lines 1-2) is unclear as to how the recited “areas” are delimited. The statement as written appears to describe all “areas” indiscriminately (since any area whatsoever has some probability, ranging from 0 to 1, of forgery); however, the statement appears to be intended to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 & 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayar (“A Deep Learning Approach To Universal Image Manipulation Detection Using A New Convolutional Layer”, cited in 10/18/19 Information Disclosure Statement).
Claim 8: A method for providing a non-manipulation detection service by using a system for detecting image forgery through a convolutional neural network (Bayar Abstract, convolutional neural network architecture), the method, performed by a processor of a terminal, comprising:
receiving an input image for determining the image forgery (Bayar Abstract and Figure 1, detect manipulation of input image);
generating image blocks by processing the input image into blocks of a predetermined size (Bayar section 5.1, subdivision of image into blocks);
inputting the image blocks into the system for detecting the image forgery through the convolutional neural network (Bayar section 5.1, CNN (convolutional neural network) implementation) and outputting a forgery confirmation map from the system for detecting the image forgery through the convolutional neural network (Bayar section 5.2, inputting image into classifier to produce output indicating whether forgery is present); and
learning the forgery confirmation map and the input image through deep learning (Bayar section 5.1, Caffe deep learning framework implementation) and displaying a determination result of whether the image forgery has been made or not (Bayar section 5.2, output indicating whether forgery is present).
Claim 10: The method of claim 8 (see above), further comprising adding a confirmation indication indicating that no manipulation has been made to the input image and outputting the image with the confirmation indication in response to the determination result that the image forgery has not been made (Bayar section 5.2, image associated with output indicating whether forgery is present).
Allowable Subject Matter
Claims 1-7 & 11-15 are allowed.
Claim 9, insofar as it is understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Re claim 9, insofar as it is understood, the art of record does not teach or suggest the recited arrangement of selectively highlighting input image areas based on probability of image forgery in conjunction with the recited convolutional neural network processing for image forgery detection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farivar, Cricr, Shen, Nemirofsky, Mayol Cuevas, and Xinwei disclose examples of image analysis and image manipulation detection.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663